Nichols, J.
— The facts in this case are such as to present the question of proximate cause, being the same question involved in the case of Sarber v. City of Indianapolis (1920), 72 Ind. App. 594, 126 N. E. 330. We hold upon the authority of that case the demurrer to the complaint in this case should have been sustained.
Appellant also assigned as a ground of its demurrer that the complaint does not allege that the decedent left next of kin de- ' pendent on him for support. It has, however, failed to present this question in its points and authorities, therefore we do not discuss it further than to suggest that the averments of the complaint should be in harmony with §285 Burns 1914, Acts 1899 p. 405, as construed by the courts. See Smith, Admx. v. Cleveland, etc., R. Co. (1917), 67 Ind. App. 397, 410.
The judgment is reversed, with instructions to the trial court to sustain the demurrer to the complaint.